Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1, 2, 5-13, 15-17, 19-24, 25, 26 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 6/28/21, Applicant amended the independent claims.  Also, on 6/18/21, Applicant states, “Claims 1, 8, and 16 recite or analogously recite “[a] merchant system for providing personalized customer service, comprising... a merchant data management system that receives purchase information from a financial card provider system.. .wherein the purchase information is from one or more purchases made from a particular merchant” (emphasis added). Cohagan fails to disclose or render obvious at least this limitation.”.  And, Applicant’s Remarks address 
Also, the new dependent claims are rejected below.
Also, the 101 is still found to apply.  The abstract idea is detailed in the 101 below.  And, no additional elements are found beyond generic elements.  See the 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receives purchase information from a financial card provider system based on receipt preferences of the merchant, wherein the purchase information is from one or more purchases made from a particular merchant using a financial card affiliated with the particular merchant and provided to a customer by a financial card provider associated with the financial card provider system , the financial card provider being distinct from the merchant, the financial card having an associated financial account, the financial card having a wireless communication device coupled thereto, the wireless communication device storing identification data identifying the financial account; read the identification data; and determines one or more additional items to be purchased generates based on the purchase information, an offer for a financial incentive tied to the financial account if the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no 
Dependent claims 2, 5-7, 9-13, 15, 17, 19-24, 25, 26 are not considered directed to any additional non-abstract claim elements.  Dependent claim 21 has an RFID.  Dependent claim 23 has some location assistance but no details on how or what does this.  Dependent claim 25 automatically detects with a reading device but does not state what type of reading device or how.  These are the only additional elements or hardware in the dependent claims.  So, these dependent claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-13, 15-17, 19-21, 23, 24, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Joao (20020095360).
Claims 1, 8, 16.  Cohagan discloses a merchant system for providing personalized customer service, comprising:	
a merchant data management system that receives purchase information from a profiler/system admin/ rewards server based on one or more receipt preferences of the merchant system, wherein the purchase information is from one or more purchases made from a particular merchant (Fig. 9; and [130, 131, 148] where the end user retailer receives the purchase info from a profiler that is used for analytics and cross-selling and targeting [123, 124]; also see Fig. 3 where the retailer with rewards server is in communication with the central rewards mechanism and rewards server).
Cohagan does not explicitly disclose that the profiler/system admin/rewards server is at a financial card provider system.  That is, Cohagan discloses purchase info going from an outside rewards server to a merchant system (like in Cohagan Fig. 3).  However, Cohagan does not explicitly disclose that het profiler/outsider rewards server is at a financial card provider system.  Cohagan does further disclose a sponsoring company as a card issuing company [28], and also discloses card issuing companies and banks [61].  And, Cohagan further discloses the rewards server can independent [106] or various locations or operators for the rewards server ([107, Fig. 3).  And, Joao discloses an information provider computer associated with a card issuer that houses transaction history information [25, 95] and that this information provider can be 
  And, in regards to based on one or more receipt preferences of the merchant system, Examiner notes the Interview on 3/8/21 and Applicant Spec at [36, 38, 43].  Examiner particularly notes Applicant Spec at “[43]… Thus, in some embodiments, financial card provider 12 may perform the management and analysis of purchase history information 84 for accounts 26, and then periodically update such information stored by merchant 14.  The term "periodically" means occurring from time to time, which may or may not be at a constant frequency.  For example only and not by way of limitation, purchase history information storage module 98 may communicate purchase history information 84 to merchant 14 each week or each month, when the customer 16 has made a particular number or dollar amount of purchases, or in response to a request from customer service module 76.”.  Thus, the receipt preference do Not have to do with a paper or purchase receipt but rather with when or criteria for purchase info sent to a merchant.  And, Cohagan discloses received purchase info based on one or more receipt preferences of the merchant system (“[143]… After standardizing the transaction file, the retailer system 904 transmits the standardized transaction file to profiler 906.  Whether transmitted to reward server 938 or profiler 906, a transaction file, 
 Cohagan further discloses using a financial card affiliated with the particular merchant and provided to a customer by a financial card provider associated with the financial card provider system , the financial card provider being distinct from the merchant, the financial card having an associated financial account (see card at [52, 109] for a card affiliated with the merchant, see [60, 61, 108, 162, 164] for the card being a financial card with a financial account, see [39] for cards and financial or loyalty; also note the merchant is affiliated by way of an acceptance code that works with the particular card [166]), the financial card having a wireless communication device coupled thereto, the wireless communication device storing identification data identifying the financial account (see card and RFID at [43]; see card and wireless at [166]);
a reading device operable to read the identification data from the wireless communication device (see card and RFID at [43]; see card and wireless at [166]; see merchant system at Fig. 1); and

determines one or more additional items to be purchased (see cross-sell at [123], see analytics and similar or related products at [124]; see [80, 100] and products related to or similar to previously purchased products);
generates, based on the purchase information, an offer for a financial incentive tied to the financial account if the one or more additional items are selected (Examiner notes that in Applicant Spec financial incentives are discounts, incentives, promotions, etc that can incite purchase; see personalized service data as purchaser profile at [144]; also see targeted, reward points and products related to or similar at [80, 100]; see cross-selling and targeted marketing at [123, 71]; see targeted marketing and specialized offers or promotions and similar or related products at [124]);
formats the offer as a discount, a rebate, or a coupon (see coupon, offer, points, rebate, discounts, etc at [64, 67, 96, 124]).
	Cohagan does not explicitly disclose provides the offer to the customer via an electronic visual interface of the merchant system.  That is, Cohagan does not explicitly disclose that it is the cross-sell promotion that is provided via a visual interface.  However, Cohagan discloses providing offers to the customer via an electronic visual interface of the merchant system  (see [96] and real-time offer of coupons and rewards points at time of checkout at terminal; Cohagan also discloses [43] and showing rewards on display; POS terminal at [58, 59]).  Also, Cohagan also discloses that rewards can include incentives like coupons [67] and rewards can be presented as offers (see rewards and offers at [71, 72, 101]).  And, Cohagan shows offering targeted marketing, cross-selling and specialized offers and promotions (as shown above). 
	In further regards to claim 8, Cohagan further discloses a communication interface that automatically transmits the purchase information, based on one or more receipt preferences of the merchant system, to a data management system associated with the merchant system ([143, 102]; also see further explanation for this similar feature preceding for claim 1).
Claim 2, 9.    Cohagan further discloses the merchant system of claim 1, wherein the financial card is a credit card, and the financial account is a credit card account (see [52, 108]); and the purchase information includes an identification of items purchased during the one or more purchases ([53, 58]).
Claim 12.    Cohagan further discloses the system of claim 1, wherein the purchase information includes an identification of items purchased during the one or more purchases (see related products and analytics at [123, 125, 80, 100]).
Claim 13, 17.    Cohagan further discloses the system of claim 1, further comprising a financial reward processor of a merchant system that determines a number of loyalty points to be awarded to the financial account based on the purchase information (Fig. 3, item 120 and [96, 121]).

Claim 6.    Cohagan further discloses the merchant system of claim 1, wherein the one or more additional items are based on the purchase information, a purchase history ([80]; also note [71] and a number of loyalty points associated with the financial account).
Claim 7.    Cohagan further discloses the merchant system of claim 1, wherein the offer is an offer provided by the financial card provider system based on an identified merchant competitor (“[71]… (1) marketing Product 1 offered by Manufacturer 1 to consumers in a certain geographic area who purchase Product 2 offered by Manufacturer 2;”).
Claim 10.    Cohagan does not explicitly disclose the system of claim 8, wherein the financial card is only used to make purchases from the particular merchant.  However, Cohagan discloses a rewards card which is interpreted to work only at a particular merchant (“[52]…a rewards card”).  And, furthermore, Cohagan discloses identifying only particular merchants where the device can work (“[166]… A 
merchant account number may be, for example, any number or alpha-numeric 
characters that identifies a particular merchant for purposes of card acceptance, account reconciliation, reporting, or the like.”).  And, Cohgagan discloses that the loyalty accounts do not need to be associated with other accounts (Loyalty accounts need not be associated with other accounts or transaction accounts [39]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was 
Claim 11.    Cohagan further discloses the system of claim 8, wherein the financial card is affiliated with the particular merchant and is also used to make purchases from one or more other merchants (see independent claim rejection above for affiliated with a particular merchant, see this for purchase from other merchants: “[108]… Since the invention generally provides that consumer participation in the system is based upon a consumer ID or supplementary member ID, a purchaser may use any of multiple payment vehicles (such as cash, check, charge card, credit card, debit card, MasterCard.RTM., Visa.RTM., and/or the American Express.RTM.  Card for example) to make purchases at the various retailers and still participate in the system.”); and the financial card issuer system further comprises a financial incentives module that offers the customer a financial incentive for making purchase from the particular merchant using the financial card as compared to making purchases from the one or more other merchants using the financial card ([71]; see Fig. 3 and central rewards mechanism).
Claim 20.    Cohagan further discloses the system of claim 8, wherein the one or more additional items are based on the purchase information, purchase history information, and a number of loyalty points associated with the financial account ([80]) and wherein the financial reward is a reward offered by the financial card provider and based on an identified merchant competitor ([71]).
Claim 15, 19.    Cohagan further discloses the system of claim 8, wherein the communication interface transmits the purchase information to the data management 
Claim 21, 24.    Cohagan further discloses the merchant system of claim 1, wherein the one or more receipt preferences of the merchant system comprise a periodic basis of receipt ([143, 102]), and wherein the reading device comprises a radio frequency identification device ([43, 50 52]).  Cohagan does not explicitly disclose wherein the one or more receipt preferences of the merchant system comprise predefined number of purchases made by the customer at the particular merchant, a predefined dollar amount of purchases made by the customer at the particular merchant, a request provided by the merchant system to the financial card provider system, or combinations thereof.  However, Cohagan discloses number of items purchased [64], frequency of purchase [58], total purchases [58], and a variety of totals and spend levels for a purchaser [68].  And, Cohagan also discloses threshold amounts as triggers [9], trigger info transfer as threshold amounts [32], points tranfers at particular thresholds [32], transfer of points at a requested time [32].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Cohagan’s further criteria/triggers for when to transfer points to Cohagan’s different criteria/triggers for info transfer and Cohagan’s further info on  user purchases.  One would have been motivated to do this in order to better transfer the purchase info 
Claim 23.    Cohagan further discloses the merchant system of claim 1, wherein the customer service processor is configured to assist the customer locate one or more particular items within a merchant premises ([44, 47]; also see geographic area and department at [117]).  
Claim 26.    Cohagan further discloses the merchant system of claim 1, wherein the merchant system comprises a single merchant (see Joao Fig. 1 and Fig. 3 where a single retailer/merchant #1 has their own system at 104 that has its own connection back to the central system).


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Joao (20020095360) in view of Allen (20050114703).
Claim 22.    Cohagan does not explicitly disclose the merchant system of claim 1, wherein the customer service processor receives a first project of the customer, compares the first project to one or more previous projects of the customer, determines a second project out of the one or more previous projects that is similar to the first project, and determines one or more items required for the first project based on the one or more items previously purchased by the customer for the second project.   Examiner notes this feature is interpreted in light of Applicant Spec at [7, 36, 48].  And, Cohagan discloses tracking purchase history and profile of the user [53, 58].  And, Allen discloses showing materials/items needed for a similar past project [37].  Therefore, it .

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Joao (20020095360) in view of Lindsay (20050137940).
Claim 25.    Cohagan does not explicitly disclose the merchant system of claim 1, wherein the reading device is operable to automatically detect the identification data from the wireless communication device when the customer enters a merchant premises.  However, Cohagan discloses the RFID and wireless and ID features as shown in the independent claim.  And, Lindsay discloses wherein the reading device is operable to automatically detect the identification data from the wireless communication device when the customer enters a merchant premises [11]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lindsay’s automatically identifying the customer using RFID when the customer enters the store to Cohagan’s identifying using RFID.  One would have been motivated to do this in order to better identify using wireless or RFID technologies.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iannacci at [141] discloses data from a card company to a merchant;
aa) Kucek at BS19 and Heisler at [8, 17] discloses a task list and common items;
a) These have good cross-selling features: Haller; Mueller [47, 67]; Peters;
Ramchandani; Reade; Werbitt; Herz  [0267, 48]; Ramchandani 265 [158] and cross-sell;
This has good bank/credit processing features: Brake.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/13/21